            Case 3:19-cv-00710 Document 33 Filed 12/30/19 Page 1 of 1 PageID #: 719

                                      District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 12/30/2019                                                                Case Number 3:19-cv-00710
Case Style: R. vs. Justice
Type of hearing Telephonic Scheduling Conference
Before the honorable: 2515-Johnston
Court Reporter Ayme Cochran                                                     Courtroom Deputy Staci Wilson
Attorney(s) for the Plaintiff or Government Marcia Lowry,Allison Mahoney,Erin Snyder,Jeremiah Underhill,Lori
Waller,Richard Walters

Attorney(s) for the Defendant(s) Steven Compton,Philip Peisch


Law Clerk Jaden Rhea                                                         Probation Officer N/A
                                                        Trial Time




                                                       Non-Trial Time
Pretrial conference (including settlement and telephone conferences).



                                                        Court Time
3:00    to 3:17
Total Court Time: 0 Hours 17 Minutes Non-Trial Time/Uncontested Time


                                                     Courtroom Notes
Scheduled Start: 3:00 p.m.
Actual Start: 3:00 p.m.

Parties present telephonically. Court addresses motion to stay. Court DENIES motion. Court addresses Rule 26(f)
report. Court continues conference for two weeks and will enter order.

Court recessed: 3:17 p.m.
